     6:21-cr-00024-RAW Document 10 Filed in ED/OK on 03/26/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA
UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                 Case No. 21-CR-024-RAW

JIMMY LOUIS NORTHCUTT, JR.,

                        Defendant.



                                     MOTION TO UNSEAL CASE

       COMES NOW, the United States of America by and through Brian J. Kuester, United

States Attorney and T. Cameron McEwen, Assistant United States Attorney, and moves to unseal

the above captioned and numbered case. In support of said request, the Government would

submit the following:

       1.      On February 24, 2021, a sealed Indictment was filed in the U.S. District for the

Eastern District of Oklahoma.

       2.      On February 24, 2021, a AWarrant for Arrest@ was filed in the U.S. District Court

for the Eastern District of Oklahoma commanding the arrest of the defendant.

       3.      The defendant is in custody and the United States Magistrate Judge for the Eastern

District of Oklahoma has set an arraignment for the defendant on March 26, 2021. The case

should be unsealed for purpose of providing the defendant notice of the current charges.

       WHEREFORE, premises considered, the United States of America respectfully requests

the Court unseal the case.
6:21-cr-00024-RAW Document 10 Filed in ED/OK on 03/26/21 Page 2 of 2




                                    Respectfully Submitted,

                                    BRIAN J. KUESTER
                                    United States Attorney

                               s/   T. CAMERON McEWEN
                                    T. CAMERON McEWEN
                                    AL Bar # 7161-R67M
                                    Assistant United States Attorney
                                    Eastern District of Oklahoma
                                    520 Denison Ave.
                                    Muskogee, OK 74401
                                    Office: (918) 684-5100
                                    Fax: (918) 684-5150
                                    Email: Cameron.McEwen@usdoj.gov
